NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                            AUG 16 2012

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 10-50206

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00486-ODW-1

  v.
                                                 MEMORANDUM *
KEVIN LLOYD STANLEY, AKA Kevin
Stanley,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Otis D. Wright, District Judge, Presiding

                        Argued and Submitted June 7, 2011
                              Pasadena, California

Before: TROTT, BYBEE,** and IKUTA,*** Circuit Judges.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
            Following the death of Judge Rymer, Judge Bybee was drawn to
replace Judge Rymer on the panel.

       ***
            Following the death of Judge Beezer, Judge Ikuta was drawn to
replace Judge Beezer on the panel.
      Kevin Stanley conditionally pleaded guilty pursuant to Federal Rule of

Criminal Procedure 11(a)(2) to one count of possession of child pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(B). He reserved the right to appeal the denial

of his motion to suppress the offending material located during a search of his

computer, a search conducted by federal agents led by Agent Michael Prado. The

court concluded that because his girlfriend who consented to the search, Tiana

Stockbridge, had the apparent authority to do so, the search of the computer was

reasonable.1

      We have jurisdiction over this timely appeal in accord with 28 U.S.C. §

1291, and we affirm.

      Whether a third party such as Stanley’s girlfriend has apparent authority to

consent to a search of the property of another is an inquiry into the totality of the

circumstances, and asks whether the facts available to the police officer at the time

of the search would lead a reasonable police officer to believe that the third party

could consent to the search. See Illinois v. Rodriguez, 497 U.S. 177, 188 (1990).

When the property to be searched is a container, the inquiry must examine the third

party’s relationship to that container, United States v. Matlock, 415 U.S. 164, 171



      1
            Because the doctrine of apparent authority is sufficient to decide this
appeal, we do not address Stanley’s other contentions.

                                           2
& n.7 (1974), as well as whether circumstances indicate that the third party lacks

access to the contents of the container, see United States v. Fultz, 146 F.3d 1102,

1106 (9th Cir. 1998) (finding no apparent authority where the officers knew that

appellant’s boxes were segregated from the homeowner’s items and the

homeowner indicated that the boxes were appellant’s). The critical issue is

whether “the surrounding circumstances could conceivably be such that a

reasonable person would doubt [Stockbridge’s consent] and not act upon it without

further inquiry.” Rodriguez, 497 U.S. at 188.

       An examination of the record here shows that Agent Michael Prado, the

investigating officer, knew enough about Stockbridge’s relationship to the

computer when he received her consent to justify a finding of apparent authority.

Agent Prado knew that Stanley’s parents gave Stockbridge custody of the

computer after Stanley’s arrest. He also knew that Stockbridge and Stanley had

dated for roughly nine years and lived together—and while living together, had

jointly used the computer—but were no longer dating or living together. He knew

that Stockbridge had used the computer for many years and had her own personal

files on it.

       There is no evidence that Agent Prado was aware of circumstances

suggesting that Stockbridge’s access to the computer might be limited. Most


                                          3
important, there was no evidence that the computer was password-protected (and

Stanley admits it was not). Nor was there evidence that either Prado or Ulises

Solorio, the agent who forensically examined Stanley’s computer, knew that the

computer had separate user accounts. Rather, the evidence shows that Solorio

accessed the computer’s hard drive remotely, which would have bypassed any

screen displaying the user accounts.

      Under these circumstances, it was reasonable for Agent Prado to conclude

that Stockbridge had the authority to consent to a search of Stanley’s computer.

Accordingly, we affirm.

      AFFIRMED.




                                         4